Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1, 3-4, 15, & 20-21, in the reply filed on 12/15/2021 is acknowledged.
2.	Claims 2-3, 5-14, & 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
4.	Claims 3, 4, & 20 are objected to because of the following informalities: 

B.	In claim 3, line 2, “alkali earth” should be changed to --alkaline-earth--.
C.	In claim 3, lines 2-3, “rare earth” should be changed to --rare-earth--.
D.	In claim 4, line 1, --,-- should be inserted before “wherein”.
E.	In claim 20, line 1, --,-- should be inserted before “wherein”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102(a)(2)
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1, 3-4, 15, & 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Itoh et al. (US 10,987,654 B2).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the 
	Itoh et al. ‘654 discloses a ceria-zirconia-based composite oxide oxygen storage material, which oxygen storage material has a molar ratio of cerium and zirconium, by cerium/(cerium+zirconium), of 0.33 to 0.90, has an ion conductivity measured by an AC impedance method of 1x10-5S/cm or more at 400oC., and contains metal ions M of a rare earth element with an oxygen coordination number of over 7.0 in an amount of 0.5 mol% to 15 mol% with respect to a total amount of cations, wherein said metal ions M are one or more types selected from Sm+3, Eu+3, Gd3+, and Dy3+; wherein said cations comprise ions of Ce, Zr and at least one of Ca, Sc, Sr, Y, Ba, La, Pr, Nd, Sm, Pr, Yb, Eu, Gd and Dy; wherein an oxygen storage capacity amount (OSC amount) is 300 umol-O2/g or more; and wherein a conversion rate measured by a CO pulse method is 70% or more (See col. 9, claim 1).  See also entire reference for further details.
	Regarding claims 1, 3, 15, & 21, the reference appears to teach the claimed oxygen storage and release material, thus anticipates the instant claims.
	Regarding claims 4 & 20, the limitation on “wherein a speed of oxygen storage and release Δt50 is 20.0 seconds or more” is noted.  It is inherent and expected that the ceria-zirconia-based composite oxide oxygen storage material disclosed would have the same properties as well since it is the same material.
	
Conclusion
6.	Claims 1, 3-4, 6-9, 11-17, & 20-21 are pending.  Claims 1, 3-4, 15, & 20-21 are rejected.  Claims 6-9, 11-14, & 16-17 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.



Contacts
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
January 06, 2022